Martinez v Clean Air Car Serv. & Parking Branch One, LLC (2017 NY Slip Op 02138)





Martinez v Clean Air Car Serv. & Parking Branch One, LLC


2017 NY Slip Op 02138


Decided on March 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2017

Tom, J.P., Friedman, Mazzarelli, Kapnick, Kahn, JJ.


3474

[*1]Ulises Martinez, Plaintiff-Respondent,
vClean Air Car Service & Parking Branch One, LLC, et al., Defendants-Appellants.


Rubin, Fiorella & Friedman LLP, New York (Stewart B. Greenspan counsel), for appellants.
Morgan Levine Dolan, P.C., New York (Amit Sondhi of counsel), for respondent.

Order, Supreme Court, Bronx County (Lizbeth González, J.), entered July 11, 2016, which denied defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied in this action where plaintiff was injured when he was allegedly struck by defendants' vehicle as he rode his bicycle. The parties' differing versions
as to how the accident occurred present triable issues as to liability for the accident (see Susino v Panzer, 127 AD3d 523, 524 [1st Dept 2015]; DeRosa v Valentino, 14 AD3d 448 [1st Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 23, 2017
CLERK